Citation Nr: 1615870	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  08-11 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a schedular rating higher than 10 percent for a left knee disability.

2.  Entitlement to a schedular rating higher than 10 percent for a right knee disability.

3.  Entitlement to an extraschedular rating.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in November 2006 by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. 

In February 2011, January 2014, and July 2015, the Board remanded this case for further development.

Additional evidence, in the form a statement submitted by the Veteran, was received subsequent to the most recent supplemental statement of the case (SSOC) issued in January 2016.  As the Veteran's statement was largely duplicative of his previous arguments of record, a remand for initial RO consideration of this evidence is not required.  See 38 C.F.R. § 20.1304(c) (2015).

The issues regarding an extraschedular rating and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.

FINDING OF FACT

Throughout the rating period, the Veteran's bilateral knee disabilities have been productive of no limitation of extension, no more than 130 degrees of limited flexion, and no ligamental instability, and clinical findings failed to reflect any evidence of current or past dislocated semilunar cartilage (meniscal tears), ankylosis, tibia or fibula impairments, or genu recurvatum.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2015).

2.  The criteria for a schedular rating higher than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard July 2006 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  More recent treatment records were obtained pursuant to the Board's remands.

The Veteran was provided VA medical examinations in July 2006, March 2011, March 2013, March 2014, and October 2015, including pursuant to the Board's remands.  The examinations, in the aggregate, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain findings applicable to the relevant rating criteria.

Although the Board noted that the March 2011 VA examination was not wholly adequate, any deficiency has since been addressed in subsequent examinations.  Moreover, in January 2016, the Veteran indicated that his knee condition had worsened because degenerative arthritis had been noted in October 2015 (and earlier).  Additional VA examination is not necessary as the October 2015 VA examination report made note of arthritis and the assessment considered those effects.  Thus, VA's duty to assist has been met.

Increased Ratings

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

The Veteran has been evaluated under Diagnostic Code 5024 for tenosynovitis of the knees, which is to be rated on limitation of motion of the affected parts or as degenerative arthritis.  See 38 C.F.R. § 4.71a (2015).

The rating criteria for knee impairments is outlined in 38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  Diagnostic Codes 5260 and 5261 provide the rating criteria for limitation of knee motion.  Normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5260, limitation of knee flexion to 60 degrees is rated as noncompensably (zero percent) disabling, limitation of knee flexion to 45 degrees is rated as 10 percent disabling, limitation of knee flexion to 30 degrees is rated as 20 percent disabling, and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Pursuant to Diagnostic Code 5261, limitation of knee extension to 5 degrees is rated as noncompensably (zero percent) disabling; limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition to ratings based on limitation of motion, a separate rating may be awarded based on knee instability.  Pursuant to Diagnostic Code 5257, 10, 20, and 30 percent ratings for instability are assigned depending on whether the impairment of the knee, involving either recurrent subluxation or lateral instability, is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Ratings are also available pursuant to Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 when there is evidence of knee ankylosis, dislocated semilunar cartilage with locking episodes and effusion into the joint, symptomatic removed cartilage, tibia and fibula impairment, and genu recurvatum, respectively.  See 38 C.F.R. § 4.71a Diagnostic Codes 5256, 5258, 5259, 5262, 5263.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Analysis

As referenced above, the Veteran underwent four VA examinations during the appeal period, the most recent of which was performed in October 2015.  When determining the appropriate ratings for the Veteran's bilateral knee disabilities, the Board has reviewed the Veteran's submitted statements and these VA examination reports, along with the Veteran's VA and private treatment records, which reflect findings consistent with the VA examination reports.

The Veteran is currently in receipt of 10 percent disability ratings for his left and right knee disabilities based on functional loss in the form of painful movement with noncompensable limitation of motion.  However, the evidence of record fails to reflect a basis for awarding a higher rating for either knee.  

At the outset, the Board acknowledges the Veteran's assertion that VA has incorrectly referred to his bilateral knee disabilities as patella tendonitis, as x-rays of his knees taken during the appeal period revealed degenerative changes.  Indeed, the record does reflect such x-ray evidence, as well as clinical assessments that the Veteran's current degenerative knee arthritis is a progression of his initially service-connected patella tendonitis.  Given the evolving nature of the Veteran's knee impairments, the Board has recharacterized the Veteran's knee impairments more broadly, referring to them as knee disabilities.  

However, as both the Veteran's current functional loss and rating based on degenerative arthritis are awarded based on evidence of painful limitation of motion, the Veteran may not receive a separate rating for arthritis, in addition to his current rating for functional loss.  The rating criteria for degenerative arthritis do, however, provide for the assignment of a rating higher of 20 percent, but requires evidence that the Veteran's knee disabilities produce occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, while the Veteran has reported has experiencing knee pain limiting his ability to drive a tractor and engage in activities like prolonged walking or stair climbing, he has not reported any such incapacitating exacerbations.  Rather, he has reported leading an active lifestyle, engaging in golf, dancing, and exercising at a gym, without mention of incapacitating episodes precluding such activity.  Moreover, when the bilateral factor is considered, the present ratings for the knees combine to be 21 percent disabling (rounded down to 20 percent); thus, this method of evaluation would not result in a higher rating even if there were incapacitating exacerbations.  See 38 C.F.R. §§ 4.25, 4.26 (2015).

Further, the evidence of record fails to reflect a basis for awarding a rating higher than the currently-assigned 10 percent based on knee limitation of motion.  During the appeal, the Veteran has demonstrated a range of flexion to no less than 130 degrees in either knee, with painful motion beginning at no less than 90 degrees, which, even when considering functional loss, does not more nearly approximate or equate to flexion limited to 30 degrees, the criterion for a 20 percent rating for limitation of flexion under Diagnostic Code 5260.  Further, the Veteran has consistently demonstrated bilateral knee extension to zero degrees, with no additional limitation due to pain, which does not more nearly approximate or equate to extension to 15 degrees, the criterion for a 20 percent rating for limitation of extension under Diagnostic Code 5261.

Additionally, the record fails to reflect that the Veteran has any clinical evidence of knee instability, as stability testing performed during the rating period has revealed negative results.  Accordingly, a separate rating for knee instability pursuant to Diagnostic Code 5257 is not warranted.  Likewise, the evidence fails to reflect findings showing that the Veteran's has dislocated semilunar cartilage or symptomatic removed semilunar cartilage, thereby warranting ratings pursuant to Diagnostic Codes 5258 or 5259.  Moreover, given the lack of evidence of knee ankylosis, tibia and fibula impairment, or genu recurvatum, ratings pursuant to Diagnostic Codes 5256, 5262, or 5263 are not available.  

Given the foregoing, the Board concludes that the record fails to reflect a basis for awarding increased schedular ratings for the Veteran's bilateral knee disabilities.  Notably, the Veteran's current evaluations were awarded to compensate the Veteran for his painful knee movement and functional loss, thereby reflecting VA's express consideration of the Veteran's lay reports of his knee impairment.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claims for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A schedular rating higher than 10 percent for a left knee disability is denied. 

A schedular rating higher than 10 percent for a right knee disability is denied.  


REMAND

The Veteran asserts that he retired in 2008 due to his service-connected bilateral knee disabilities, thereby inferring a claim for a TDIU, and the Board has assumed jurisdiction of this claim as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Veteran has not been provided with related notice, which must be accomplished before the claim is adjudicated, including by the RO in the first instance.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected knee disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for knee disability will also be remanded.  

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with notice for his claim seeking a TDIU, and enclose a formal TDIU application with this notice.  

2.  Finally, after completing any additional development, readjudicate the Veteran's claim seeking a TDIU and the issue of an extraschedular rating.  If any benefit sought remains denied, issue a SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


